PRODUCTION OF A MICROELECTRONIC DEVICE COLLECTOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/19/2021:
Claims 1, 4, 5, and 9-11 have been amended; claims 2, 12-15, 18, and 19 have been cancelled. Claims 20-29 have been added.
Previous drawing objections have been withdrawn.
Previous rejections under 35 USC 103 have been withdrawn due to amendment. 

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “However, as can be seen by comparing Figs. 6 and 7, and as described in the first full paragraph of page 8, the first collector layer 12 remains unchanged while the second collector layer 13 becomes, after heat treatment, the oxidized portion 15 shown “by the dark portion reference 15 surmounting a non-modified underlying portion 16 from the initial layer 13.”
That is, the layer 16 is the leftover of layer 13 after the portion above it has been oxidized to form layer 15. Thus, the claim language is definite.”
The Examiner respectfully traverses. While the Examiner agrees with the Applicant’s response, the amendment made to claim 1 does not make much sense. Newly amended claim 1 discloses “by oxidizing from the second collector layer at most a thickness of the second collector”. How much of a thickness? Further, from what exactly is the second collector layer being oxidized?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant discloses “by oxidizing from the second collector layer at most a thickness of the second collector”. How much of a thickness? Further, from what exactly is the second collector layer being oxidized? The claim language of the subject matter as worded does not make much sense.
Claims 3-11, 16, and 17 are also rejected under 35 USC 112(b) for their dependency on claim 1.

Allowable Subject Matter
Claims 3-11, 16, 17, and 20-29 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-11, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-29 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729